ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_04_FR.txt. 312

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

La reconnaissance de plus en plus large de la nécessité de protéger le
milieu naturel est frappante, et le développement du droit international
contemporain en tient compte. Je comprends les inquiétudes de la Nouvelle-
Zélande et, à plusieurs égards, je partage son point de vue. Je souscris à
l’idée qu’elle avait le droit de saisir la Cour, d’être entendue, de désigner
un juge ad hoc, et je reconnais que l’expression «conformément aux dis-
positions du Statut» figurant au paragraphe 63 de l’arrêt de 1974 ne
créait aucun empéchement à cet égard. Si je ne vais pas plus loin sur cette
voie, c’est parce que je perçois plusieurs obstacles juridiques importants
dont quelques-uns méritent à mon sens une explication.

I. LA QUESTION DU FONDEMENT DE L’ARRET

La clef de l’argumentation de la Nouvelle-Zélande est que le fonde-
ment de l’arrêt de 1974 résidait dans le postulat posé par la Cour que les
essais nucléaires souterrains étaient inoffensifs, que des preuves scienti-
fiques plus récentes contredisent ce postulat et que, dès lors, le fondement
de l’arrêt a été remis en cause selon les prévisions du paragraphe 63 de
celui-ci.

On pourrait se demander si en réalité la Cour a supposé que les essais
souterrains étaient inoffensifs ou si elle a statué en supposant que la
Nouvelle-Zélande était convaincue de l’innocuité de ce type d’essais, la
Cour elle-même n'étant pas en mesure de trancher une question technique
complexe dont elle n’avait pas été saisie et qu’elle n’avait pas examinée.
Cependant, eu égard aux raisons exposées aux sections IT et III ci-après,
il n’y a pas lieu de s’attarder sur l'opportunité d’une distinction entre ces
deux hypothèses, ni sur la portée, le cas échéant, de cette distinction.

JJ. LA DEMANDE DE LA NOUVELLE-ZÉLANDE S’INSCRIT-ELLE
DANS LE CADRE DU DIFFEREND?

Au paragraphe 64 de sa demande actuelle, la Nouvelle-Zélande affirme:

«il est précisé dans la requéte de 1973 que le différend portait, ori-
ginellement, sur la contamination radioactive de l’environnement
causée par des essais nucléaires de quelque nature que ce soit. L’élé-
ment «atmosphère» n’était qu’accessoire par rapport à I’élément
«contamination», qui était l'élément essentiel. »

28
DEMANDE D'EXAMEN (OP. IND. SHAHABUDDEEN) 313

La position de la Nouvelle-Zélande est que la Cour, dans son arrêt de
1974, a supposé à tort que sa requête de 1973 était limitée à la question de
la licéité des essais atmosphériques.

La Nouvelle-Zélande était certes opposée à la contamination radio-
active causée par des essais nucléaires de quelque type que ce soit. On en
trouve la preuve en plusieurs endroits des pièces de procédure et dans
d’autres documents produits devant la Cour en 1973 et en 1974 (voir
C.IJ. Mémoires, Essais nucléaires, vol. IX, p. 4, 18, 22 et 301). La question
est de savoir dans quelle mesure cette opposition de nature générale à la
contamination radioactive causée par des essais nucléaires de quelque
type que ce soit constituait l’objet du différend dans l’instance particu-
lière que la Nouvelle-Zélande a introduite contre la France en 1973. Il ne
fait aucun doute que l’introduction de l’instance était motivée par l’oppo-
sition générale de la Nouvelle-Zélande à la contamination radioactive
causée par toute forme d’essais nucléaires. Néanmoins, le cadre de l'affaire
doit être déterminé par des considérations plus précises régissant la défi-
nition de tout litige concret.

Pour décider quel était l’objet de l'instance de 1973, il faut partir du
concept de différend d’ordre juridique. Comme la Cour l’a fait observer
dans son arrêt du 20 décembre 1974 «[Il’existence d’un différend est ... la
condition première de l’exercice de sa fonction judiciaire» (C.I.J. Recueil
1974, p. 476, par. 58).

La thèse de la Nouvelle-Zélande est que sa demande actuelle n’intro-
duit pas une nouvelle instance mais constitue au contraire la continuation
de son instance de 1973. Il s’ensuit que la demande s’appuie sur le diffé-
rend qui faisait l’objet de l’affaire de 1973 et qu’elle ne peut en élargir la
portée. La question est dès lors de savoir quel était le différend soumis à
la Cour dans cette affaire.

Dans sa requête de 1973, la Nouvelle-Zélande, après avoir fait état des
discussions entre les deux parties, indiquait au paragraphe 8:

«Le Gouvernement français a clairement indiqué ... qu’il n’acceptait
pas la thèse selon laquelle son programme d’expériences nucléaires
en atmosphère dans le Pacifique Sud constituait une violation du
droit international. Il y a donc un différend entre le Gouvernement
néo-zélandais et le Gouvernement français en ce qui concerne la
légalité des essais nucléaires atmosphériques dans la région du Paci-
fique Sud.» (C.LJ. Mémoires, Essais nucléaires, vol. IL, p. 4.)

Ce passage se trouve dans la partie de la requête intitulée «Objet du dif-
férend», tout comme le paragraphe 10 qui ajoute:

«N’ayant pu résoudre par la voie diplomatique le différend qui
l’oppose au Gouvernement français, le Gouvernement néo-zélandais
se trouve contraint de le porter devant la Cour internationale de
Justice.» (Ibid. )

Par conséquent, le différend dont la Nouvelle-Zélande a saisi la Cour en
1973 portait sur «la légalité des essais nucléaires atmosphériques». Ce

29
DEMANDE D'EXAMEN (OP. IND. SHAHABUDDEEN) 314

n'est pas la Cour qui a présumé, à fortiori à tort, que tel était le différend:
c’est la Nouvelle-Zélande qui l’a défini ainsi, dans la partie essentielle de
sa requête où elle explicitait formellement sa demande et la soumettait à
la Cour.

Cette manière d'envisager le différend comme portant sur la licéité des
essais nucléaires atmosphériques a été reprise au paragraphe 188 du
mémoire soumis par la Nouvelle-Zélande en 1973. Sous le titre «Nature
de la demande qui fait l’objet du différend et des droits dont la Nouvelle-
Zélande sollicite la protection», ce paragraphe était ainsi libellé:

«Le différend qui oppose la Nouvelle-Zélande à la France a un
caractère juridique. La Nouvelle-Zélande prétend que les essais
atmosphériques d’armes nucléaires effectués par la France dans le
Pacifique Sud violent les obligations juridiques de la France envers
la Nouvelle-Zélande. La France a nié et continue à nier cette asser-
tion.» (C.LJ. Mémoires, Essais nucléaires, vol. IT, p. 203.)

Dans ce contexte, il n’est pas surprenant qu’à l’ouverture des audiences
sur la compétence et la recevabilité, M. Lachs, Président, ait dit que la
requête avait «introduit une instance contre la France relativement à un
différend sur la légalité des essais nucléaires atmosphériques dans la
région du Pacifique Sud» (ibid, p. 250). Cette remarque n’a soulevé
aucune contestation de la part des conseils.

La Cour a maintenu cette conception du but de l’instance après avoir
examiné la totalité des éléments dont elle avait été saisie, y compris
l’argumentation de la Nouvelle-Zélande. En résumant sa conclusion au
paragraphe 29 de l’arrêt, la Cour a dit, dans un passage essentiel qui est
rappelé dans l’ordonnance rendue aujourd’hui:

«la demande de la Nouvelle-Zélande doit s’interpréter comme unique-
ment applicable aux essais atmosphériques, et non à des essais d’un
autre type, et comme uniquement applicable à des essais en atmo-
sphère réalisés de façon à provoquer des retombées radioactives sur
le territoire néo-zélandais» (C.I.J. Recueil 1974, p. 466; voir aussi,
ibid., p. 458, par. 1, et p. 461, par. 16).

La Nouvelle-Zélande n’a pas tenté de réfuter l’affirmation de la France
selon laquelle aucun des auteurs d’opinons dissidentes jointes à l’arrêt
n'avait contesté cet élément de la conclusion de la Cour (aide-mémoire de
la France, 6 septembre 1995, par. 15). Le cadre du différend, défini de
manière à la fois positive et négative par la Cour dans cette conclusion,
cerne toujours le débat. Or, la licéité des essais souterrains se trouve hors
de ce cadre.

III. LE PARAGRAPHE 63 DE L’ARRET AUTORISE-T-IL D’UNE AUTRE MANIERE
LA DEMANDE DE LA NOUVELLE-ZÉLANDE ?

Il faut garder à l’esprit le caractère substantiel des chefs de demande de
la Nouvelle-Zélande en ce qui concerne les essais souterrains actuellement

30
DEMANDE D'EXAMEN (OP. IND. SHAHABUDDEEN) 315

effectués par la France. La Nouvelle-Zélande ne demande pas simple-
ment à la Cour de réexaminer, compte tenu de la situation nouvelle, les
questions qui avaient fait l’objet de sa requête de 1973. Elle demande des
décisions de fond à l’égard de la situation nouvelle, tout comme si, au lieu
de sa demande, elle avait porté devant la Cour une affaire nouvelle. Sa
demande d’examen de la situation vise à ce que la Cour se prononce sur
la licéité des essais souterrains, et sa demande en indication de mesures
conservatoires vise à obtenir des mesures empêchant la France de procé-
der aux essais. Les actes dont il est tiré grief sont des actes nouveaux.
S'agit-il là d’un cas auquel une demande au sens du paragraphe 63 de
l'arrêt de 1974 était censée s’étendre?

À mon avis, la réserve énoncée au paragraphe 63 de l’arrêt de 1974 ne
visait pas à permettre à la Cour de s’attribuer et d’exercer une compé-
tence à l’égard de questions nouvelles n’entrant pas dans le cadre de la
relation juridictionnelle qui pouvait éventuellement exister entre les
Parties lorsque la requête a été déposée en 1973. Si la Cour a compétence
lors de l'introduction d’une instance, le principe affirmé à l’occasion de
l'affaire Nottebohm lui permet de continuer à exercer cette compétence à
l'égard du différend exposé dans la requête, même si la compétence est
dénoncée en cours d'instance. La dernière phrase du paragraphe 63 de
l'arrêt de 1974 signifiait qu’une demande présentée en vertu de ce para-
graphe relèverait de l’application de ce principe, tout comme celui-ci se
serait appliqué à l'affaire initiale si celle-ci s’était poursuivie. Cette phrase
ne saurait être interprétée comme une tentative, de la part de la Cour, de
s’arroger de son propre chef une compétence qui n’aurait pas autrement
été la sienne. Je n’ai trouvé aucun principe de droit qui autorise la Cour
à exercer une compétence qui a été dénoncée à l’égard de faits nouveaux
survenus après la dénonciation, en l’occurrence quelque vingt et un ans
après l’extinction de la compétence (4 supposer qu’elle ait existé). Une
demande qui tend à ce résultat n’est pas, à mon avis, une demande aux
fins du paragraphe 63 de l’arrét.

CONCLUSION

Ainsi qu’il appert d’autres opinions jointes à l’ordonnance, cette affaire
soulève d'importantes questions de principe concernant le rôle et les fonc-
tions de la Cour.

A cet égard, il convient de rappeler que la Cour est dénommée «Cour
internationale de Justice», en gardant toutefois à Vesprit que le terme
«justice» n’est pas entendu ici au sens large. Tout comme pour les tribu-
naux en général, «la fonction principale de la Cour [est] d’administrer la
justice sur la base du droit» ({ncident aérien du 27 juillet 1955 {Israël
c. Bulgarie), exceptions préliminaires, arrêt, C.I.J. Recueil 1959, p. 191,
opinion dissidente collective). C’est ce qu’indique clairement le para-
graphe 1 de l’article 38 du Statut qui énonce que la mission de la Cour
«est de régler conformément au droit international les différends qui lui

31
DEMANDE D'EXAMEN (OP. IND. SHAHABUDDEEN) 316

sont soumis...» C’est pour cette raison que, dans sa propre jurisprudence,
la Cour est parfois désignée comme un «tribunal judiciaire» qui «juge en
droit» (Plateau continental de la mer du Nord, arrêt, C.I.J. Recueil 1969,
p. 165, opinion dissidente de M. Koretsky, Vice-Président; Conséquences
juridiques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif, CI.J. Recueil 1971, p. 23, par. 29, et
Compétence en matiére de pécheries (République fédérale d’Allemagne
c. Islande), fond, arrêt, CI.J. Recueil 1974, p. 192, par. 45); c’est d’ailleurs
ainsi que la Cour s’est décrite dans l’arrêt qu’elle a rendu en 1974 dans
cette affaire {Essais nucléaires (Nouvelle-Zélande c. France), C.I.J.
Recueil 1974, p. 476, par. 58).

Il ne faudrait pas pour autant en déduire que la Cour administre le
droit de manière mécanique. Bien qu’elle ne jouisse pas de la plénitude
des pouvoirs judiciaires dont disposent certains tribunaux nationaux, la
Cour a néanmoins trouvé certaines occasions de faire preuve d'initiative,
voire parfois de hardiesse. Notamment en cas de doute, sa ligne de
conduite est utilement éclairée par des principes généraux de justice. Mais
lorsque le droit est clair, c’est lui qui prévaut.

Or, il est clair en droit que la Cour ne peut agir que si elle est saisie
d’un différend et qu’elle est alors tenue de rester dans le cadre de ce dif-
férend. Le différend dont la Cour a été saisie en 1973 procédait d’une
demande de la Nouvelle-Zélande que la Cour a interprétée comme «uni-
quement applicable aux essais atmosphériques, ef non à des essais d’un
autre type» (les italiques sont de moi). En 1974, la Cour aurait agi ultra
petita si elle avait tenté de se prononcer sur la licéité des essais souterrains
(à supposer qu’elle en ait été priée), s’agissant là d’un autre type d'essais.
La demande actuelle de la Nouvelle-Zélande vise à obtenir une décision
quant à la licéité des essais souterrains. Les questions qu’elle cherche
ainsi à soulever n’entrent pas dans le cadre du différend de 1973 que la
Cour reste tenue de respecter.

C’est pour ces motifs que, bien qu’étant d’accord avec la Nouvelle-
Zélande sur certains points, je n’ai pas jugé possible d'accueillir ses prin-
cipaux moyens.

(Signé) Mohamed SHAHABUDDEEN.

32
